NUMBER
13-11-00061-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
MICHAEL SENSINGER,                                                                  Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                  Appellee.
 

 
                             On
Appeal from the 347th District Court 
                                        of
Nueces County, Texas.
 

 
                               MEMORANDUM
OPINION
 
             Before Chief Justice Valdez and Justices Rodriguez and Garza
Memorandum Opinion
Per Curiam
 
Appellant,
Michael Sensinger, attempts to appeal a conviction for injury to an elderly
individual.  The trial court has certified that Athe
defendant has waived the right of appeal.@  See Tex. R. App. P. 25.2(a)(2).  
On
March 22, 2011, this Court notified appellant=s
counsel of the trial court=s certification and ordered counsel
to: (1) review the record; (2) determine whether appellant has a right to
appeal; and (3) forward to this Court, by letter, counsel=s findings as to whether appellant has a right to appeal,
or, alternatively, advise this Court as to the existence of any amended
certification.
On
July 11, 2011, counsel filed a letter brief with this Court.  Counsel=s response does not establish:  (1) that the
certification currently on file with this Court is incorrect, or (2) that
appellant otherwise has a right to appeal.  The Texas Rules of Appellate
Procedure provide that an appeal must be dismissed if the trial court=s certification does not show that the defendant has the
right of appeal.  Tex. R. App. P. 25.2(d);
see Tex. R. App. P. 37.1,
44.3, 44.4.  
Accordingly,
this appeal is DISMISSED.  Any pending motions are dismissed as moot.
 
PER
CURIAM
 
Do not publish.  
See Tex. R. App. P.
47.2(b).
Delivered and filed the
28th day of July, 2011.